Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 01/28/2021 has been entered. Claims 1-7, 9-15 and 17-20 remain pending in the application. Claims 1 and 12 have been amended by the Applicant.  Claims 1-7, 9-15 and 17-20 are found allowable. 

Allowable Subject Matter

Claims 1-7, 9-15 and 17-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim  1,  directed towards an imaging lens assembly the closest cited prior art of Tang teaches (see Figs. 5A-C) such an imaging lens assembly (i.e. as image capturing system, see Title, Abstract, paragraphs [02, 08-17, 83-85,  225-239], see e.g. Tables 9-10, as depicted in e.g. Figs. 1A, 5A), comprising sequentially, from an object side to an image side (i.e. in order from object to image side, see Abstract, paragraphs [08-17, 225-239]): 
a first lens, having a positive refractive power (positive 1st lens i.e. L1, paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A);  
5a second lens, having a refractive power, an object- side surface of the second lens being a convex surface, and an image-side surface of the second lens being a concave surface (3rd lens L3, or 2nd-3rd lens L2-3, with convex object-side and concave image-side surface, paragraphs [116-119, 124-127, 143-146], paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); 

a fourth lens, having a refractive power (i.e. as L5 paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); and 
a fifth lens, having a refractive power, and an object-side surface of the fifth lens being a convex 15surface (as L6-L7 with convex object side surface, as radius of object side surface of L6 is positive, paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); 
an effective focal length f of the imaging lens assembly and an effective focal length f1 of the first lens satisfying: 5.5<f1/f<25 (i.e. as f, EFL of optical system and 1 of L1 satisfy the above range, see paragraphs [225-238], Tables 9-10, as depicted in e.g. Figs. 1A, 5A, e.g. value 11.22), 
wherein an effective radius DT11 of an object-side surface of the first lens and half of a diagonal length ImgH of 20an effective pixel area on an image plane satisfying: 1.3<DT11/ImgH<3 (as half of effective diameter of object side L1 i.e. EHD11 and image height HOS, paragraphs [13, 17, 83, 225-239], Tables 9-10, as depicted in e.g. Figs. 5A, given the size of HOS and effective half diameter of object side of 1st lens as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 5A, e.g. value 1.96), 
wherein the effective radius DT11 of the object-side surface of the first lens and an effective radius DT21 of the object-3218A81474USside surface of the second lens (i.e. as EHD11 of L1 and EHD71 of image side of L6-7) satisfy: 2< DT11/DT21<3.4 (as half of effective diameter of object side L1 i.e. EHD11 and object side effective half diameter EHD21 of lens 3, paragraphs [13, 17, 225-239], Tables 9-10, as depicted in e.g. Figs. 5A, given the size of effective half diameter of object side of 1st lens and object side of  lens 3 as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 5A, e.g. value 2.25). In the alternative, that that the ratio of EHD11/HOS or EHD11/EHD21 is close or just outside the above range, if the ray-tracing diagram of Fig. 5A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to optimize the effective diameters of object side surface of first lens and height of image capturing system and/or effective diameters of object side surface of lens 3, to above range(s) in order to increase the quantity of light entering the lens and improve imaging quality for image formation, so as to be applied to minimized electronic products (see Tang, paragraphs [07-08, 23, 85]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
However, regarding claim 1, the prior art of Tang taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such imaging lens assembly including the specific arrangement where the imaging lens assembly has only five lenses having refractive power, in combination with all other claimed limitations of claim 1, simply because the prior art does not provide such lens characteristics in an assembly with only 5 refractive lens elements, and there is no motivation or teaching to reduce the number of lens elements in systems with more than 5 lenses. 

With respect to claims 2-7 and 9-11, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Regarding independent claim  12,  directed towards an imaging lens assembly the closest cited prior art of Tang teaches (see Figs. 5A-C) such an imaging lens assembly (i.e. as image capturing system, see Title, Abstract, paragraphs [02, 08-17, 83-85,  225-239], see e.g. Tables 9-10, as depicted in e.g. Figs. 1A, 5A), comprising sequentially, from an object side to an image side (i.e. in order from object to image side, see Abstract, paragraphs [08-17, 225-239]): 
a first lens, having a positive refractive power (positive 1st lens i.e. L1, paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A);  
5a second lens, having a refractive power, an object- side surface of the second lens being a convex surface, and an image-side surface of the second lens being a concave surface (3rd lens L3, or 2nd-3rd lens L2-3, with convex object-side and concave image-side surface, paragraphs [116-119, 124-127, 143-146], paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); 
a third lens, having a positive refractive power, 10and an image-side surface of the third lens being a convex surface (i.e. as positive L4 with convex image side surface, paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); 
a fourth lens, having a refractive power (i.e. as L5 paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); and 
a fifth lens, having a refractive power, and an object-side surface of the fifth lens being a convex 15surface (as L6-L7 with convex object side surface, as radius of object side surface of L6 is positive, paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A); 
an effective radius DT11 of an object-side surface of the first lens and half of a diagonal length ImgH of 20an effective pixel area on an image plane satisfying: 1.3<DT11/ImgH<3 (as half of effective diameter of object side L1 i.e. EHD11 and image height HOS, paragraphs [13, 17, 83, 225-239], Tables 9-10, as depicted in e.g. Figs. 5A, given the size of HOS and effective half diameter of object side of 1st lens as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 5A, e.g. value 1.96), and 
wherein a radius of curvature R3 of the object-side surface of 25the second lens and a radius of curvature R6 of the image-side surface of the third lens satisfy: 
    PNG
    media_image1.png
    12
    142
    media_image1.png
    Greyscale
  (i.e. as object side radius of 3rd lens L3 (value 7.7476) and Image side radius of L4 (e.g. value -7.1456), satisfy the above range, paragraphs [225-239], Tables 9-10, as depicted in e.g. Figs. 1A, 5A e.g. value -1.085). In the alternative, that that the ration of EHD11/HOS is close or just outside the above range, if the ray-tracing diagram of Fig. 5A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to optimize the effective diameters of object side surface of first lens and height of image capturing system to above range in order to increase the quantity of light entering the lens and improve imaging quality for image formation, so as to be applied to minimized electronic products (see Tang, paragraphs [07-08, 23, 85]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

However, regarding claim 12, the prior art of Tang taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such imaging lens assembly including the specific arrangement where the imaging lens assembly has only five lenses having refractive power, in combination with all other claimed limitations of claim 1, simply because the prior art does not provide such lens characteristics in an assembly with only 5 refractive lens elements, and there is no motivation or teaching to reduce the number of lens elements in systems with more than 5 lenses. 

With respect to claims 13-15 and 17-20, these claims depend on claim 12 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872